DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The specification makes no mention of the parent application and it’s status.  See 37 CFR 1.78 and MPEP § 211.
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 line 2 should recite “the second longitudinal support rod” to stay consistent with claim terminology.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Picetti US 2014/0094858 in view of Song US 2009/0018583 and Winslow US 2008/0306529.
Regarding Claim 1, Picetti  discloses a method for surgically preparing a spinal fixation construct, the construct (Fig 1-3) including a first longitudinal support rod (“R” paragraph 18 and see paragraph 46 where the rod “R” can come in a variety of configurations, flexible, rigid or cable/tether) and a tulip (see Fig below, where the construct includes a rod-to-rod connector having two tulips) with a socket (see Fig below, each tulip has a socket) having opposite end openings (each socket has end openings at the front and rear of each tulip) and configured in size and shape to receive in the socket a second longitudinal support rod (paragraph 18), the method including: 
 (b) fixing a tether (“cable” paragraph 46) to a vertebra (paragraph 17-18, the tether/cable is secured to a vertebra via screw #14).

    PNG
    media_image1.png
    662
    1049
    media_image1.png
    Greyscale

Picetti does not disclose (a) installing and attaching a manually removable tether anchor in the tulip socket of the construct; fixing the tether to the tether anchor; (c) in a subsequent revision surgery, detaching and removing the tether and the tether anchor from the tulip socket; and (d) in the subsequent revision surgery installing the second longitudinal support rod in the socket of the tulip. 

Song discloses a tulip (#202, Fig 4) having a socket (#204) having opposite end openings (Fig 4, openings at the front and rear of the tulip), (a) installing and attaching a manually removable tether anchor (#102) in the tulip socket of the construct (Fig 4, note, prior to installing set screw #220 or removal of set screw #220 allows the tether anchor to be removable from the socket); (b) fixing a tether (#100, paragraph 38, 8 also in the form of a cable) to the tether anchor and to a vertebra (paragraph 38, Fig 4, tether 
Winslow discloses a spinal fixation construct (#100, Fig 1) with tulips (#102) having sockets to receive rods (#116, #114, #132, #134), (c) in a subsequent revision surgery, detaching and removing at least one rod from a respective tulip socket (paragraph 228 where the tulips remain in place and only the desired rods are removed and replaced), (d) in the subsequent revision surgery installing at least one  second longitudinal support rod in a socket of one of the tulips (paragraph 228 where the tulips remain in place and after removal of the desired rods, at least one “second longitudinal support rod” is installed on a respective socket) so as to adjust the construct to impart a desired stiffness (ie more rigid or more flexible). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Picetti to include a tether anchor in view of Song above because the tether anchor  aiding to rigidly attach the tether to the tulip resulting in a construct meant to give the spinal level pliable stabilization, i.e. to provide mechanical resistance to spinal motion. (It is noted that the first longitudinal support rod can also be in the form of a tether/cable, as discussed above, and it would be obvious in view of Picetti to include a tether anchor for it). 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Picetti as modified to perform a revision surgery, such that the tether and tether anchor are removed from 
Regarding Claim 2, Picetti  as modified discloses the tulip has a clamping screw (Picetti: #44, paragraph 19) threadedly engaged to the tulip and configured to clamp the second support rod in the socket (with the modification above to perform a revision surgery, the clamping screw #44 would be unthreaded and then threaded again to clamp onto the second support rod), the method further including: installing and attaching the manually removable tether anchor in the tulip socket by rotating the clamping screw to clamp the tether anchor in the tulip socket (Picetti: paragraph 19 and with the modification above, in the initial surgery, the clamping screw #44 is rotated/threaded onto the tulip socket top clamp the tether anchor). 

Regarding Claim 3, Picetti  as modified discloses the method further comprises: (a) before installing and attaching the manually removable tether anchor, connecting a first end of a rod-to-rod connector to the first support rod of the construct, a second, opposite end of the rod-to-rod connector having said tulip socket formed (see Fig above in claim 1, Fig 1, 3 in Picetti where the tulip is one of two tulips of a rod to rod connector, where one of the tulips would contain the first support rod, the other one would contain the tether) thereon to which said manually removable tether anchor is installed (as discussed in the modification above where the tether would include a tether anchor) and attached in step (a) of claim 1; and (b) installing the second longitudinal support rod in 

Regarding Claim 4, Picetti  as modified discloses the manually removable tether anchor comprises: an insert body (Song: #102) having an exterior configured in size and shape to conformingly seat against a surface of the socket (as seen in Fig 3-4 in Song, insert body #102 is cylindrical and matches the cylindrical socket) and having a passageway (Song: #104) extending entirely through the body in a direction to extend between the end openings of the tulip and configured to receive the tether (Fig 3-4 in Song), wherein rotation of the clamping screw translates the clamping screw against the body and clamps a tether, which is inserted through the passageway, to the body and clamps the body to the tulip (paragraph 38 in Song and paragraph 19 in Picetti). 

Regarding Claim 5, Picetti  as modified discloses the insert body is constructed of a malleable material and the method further comprises inserting the tether through the passageway and then deforming the tether anchor by rotation of the clamping screw into gripping contact against the tether (paragraph 38 “deform… crimp” in Song).





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032. The examiner can normally be reached Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAN CHRISTOPHER L MERENE/Primary Examiner, Art Unit 3773